Case 2:20-cv-07709-DSF-JPR Document 10 Filed 09/03/20 Page 1 of 1 Page ID #:144




                   UNITED STATES DISTRICT COURT
                  CENTRAL DISTRICT OF CALIFORNIA




     RIALTO POCKETS, INC., et al.        CV 20-7709 DSF (JPRx)
            Plaintiffs,
                                         Order to Show Cause re
                     v.                  Dismissal for Lack of Subject
                                         Matter Jurisdiction
     CERTAIN UNDERWRITERS AT
     LLOYD’S, LONDON,
     INCLUDING BEAZLEY
     FURLONGE LTD.,
            Defendants.



        Plaintiffs filed a complaint in this Court on the basis of diversity
    jurisdiction. However, the citizenships of the members of the plaintiff
    LLCs were not pleaded. See Johnson v. Columbia Props. Anchorage,
    LP, 437 F.3d 894, 899 (9th Cir. 2006) (limited liability company is a
    citizen of the states of which each of its members is a citizen). Also,
    because a Lloyd’s syndicate is an unincorporated entity, such a
    syndicate is a citizen of all places where its various underwriters are
    citizens. See Indiana Gas Co. v. Home Ins. Co., 141 F.3d 314 (7th Cir.
    1998). Therefore, Plaintiffs are ordered to file an amended complaint no
    later than September 17, 2020 correcting the jurisdictional allegations.
    Failure to allege subject matter jurisdiction adequately will result in
    the case being dismissed without prejudice.

       IT IS SO ORDERED.



     Date: September 3, 2020             ___________________________
                                         Dale S. Fischer
                                         United States District Judge
